FRIENDLY, Circuit Judge
(concurring) :
I should not wish to be committed to a view that a union’s use of an authorization card bearing a caption like that here employed could never relieve an employer of a duty to recognize a majority so procured or require invalidation of an election. Of course there is nothing wrong in a union’s obtaining an authorization but deferring union membership and the payment of an initiation fee from anyone until it has established itself as a bargaining representative. Likewise there is nothing wrong in a union’s offering to forgive initiation fees to those who join early, provided that the opportunity clearly remains open to everyone for a reasonable time after it has become entitled to recognition. But neither of these propositions leads to the conclusion that a union is not exerting improper influence if it waives fees for those who join immediately, while indicating that this advantage will be foreclosed to existing employees who have failed to anticipate and assist in accomplishing its victory. It is true that in this case the stated deadline was not the achievement of majority status or the winning of an election but the signature of a contract, which presumably would come somewhat later. A lawyer scrutinizing the card might consider himself thus protected against need of hasty action, although even he would feel much better if he were assured of some advance notice of the fall of the boom. But it is unrealistic to suppose that Puerto Rican glovemakers being solicited by union organizers would draw so nice a distinction. See NLRB v. Gorbea, Perez & Morell, S. en C., 328 F.2d 679, 682 (1 Cir.1964); *269NLRB v. Gilmore Industries, Inc., 341 F.2d 240 (6 Cir.1965). I am content, however, to leave resolution of that issue to a case where the union’s majority was smaller than the 90 out of 120 here, and the employer’s objection on this score was not so plainly an afterthought. Specification of what may and may not be said as to initiation fees on authorization cards would seem an appropriate field for use of the Board’s rule-making power.